Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 28 Dec 2021.
Claims 5 and 15 were cancelled. Claims 1-4, 6-7, 9, 11-14, 16-17, and 19 were amended. Claims 23-24 are newly presented.
Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are currently pending and have been examined.	

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant's arguments filed 28 Apr 2021 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claims 1-4, 6-9, 11-14, 16-19, and 21-24 has been withdrawn on those grounds. However, new grounds of rejection under 35 U.S.C. 112(a) are presented below. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “the idea identified by the Patent Office does not correspond to the specific claim limitations in amended independent claims 1 and 11” because “the Patent Office has overgeneralized the claims to an extent that conflicts with clear judicial guidance.” Applicant’s remarks, p. 12. In support, Applicant asserts that the Office has failed to consider “important limitations, in 
when the user selects the pickup return option: continuously and periodically checking for available drivers; when the driver is available: transmitting one or more alerts to the user electronic device of the user to notify the user about the return request; assigning the driver to: (1) pick up the one or more items from the first address associated with the user; and (2) transport the one or more items to the second store; causing a driver electronic device of the driver to display the first address associated with the user. 
Id. 
This is not persuasive. As an initial matter, these recitations are newly included in the independent claims, and could not have been considered in the non-final action mailed 28 Dec 2021. 
Moreover, those elements that were presented in the last iteration of the claims were addressed on pp. 12-16 of the non-final action. Therefore, the limitations were indeed considered and Applicant’s arguments are not persuasive. 
Applicant next asserts that “amended independent claims 1 and 11 do not fall within one of the three groupings described above with reference to the January 2019 Guidance” because “[t]he above referenced overgeneralization of the claims proves the fact that amended independent claims do not fall within the "Certain Methods of Organizing Human Activity" grouping outlined in the January 2019 Guidance,” and that “Nowhere in the Office Action does the Patent Office specify how a human is supposed to perform [monitoring the driver availability and alerting the user] and the Office Action is seemingly devoid of anything but conclusory statements and citations to Applicant's claims with little analysis to prove the Patent Office's allegation.” Applicant’s remarks, pp. 13-14. Applicant has not identified which limitations a human is alleged to have been capable of performing, and has 
Applicant asserts that “even if amended independent claims 1 and 11 are based on or involve an abstract idea within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas, arguendo, amended independent claims 1 and 11 do not set forth and describe this abstract idea,” because of the limitations set forth above. Applicant’s remarks, p. 14. Applicant provides no analysis for why these limitations would cause the claim to fall outside the scope of certain methods of organizing human activity, merely asserting that they do. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “amended independent claims 1 and 11 are similar to the claim in Subject Matter Eligibility Example 39 because the claim in Example 39, claim 1, and claim 11 all involve machine learning algorithms,” and that “The claim does not recite any mathematical relationships, formulas, or calculations,” “The claim does not recite a mental process because the steps are not practically performed in the human mind,” and “The claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” Applicant’s remarks, pp. 14-15. However, Applicant’s claims 1 and 11 do not recite machine learning, and Applicant does not otherwise analogize those claims to Example 39. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “amended independent claims 1 and 11 are directed to a specific improvement in computer functionality,” because of the limitations reciting monitoring the driver availability and alerting the user. Applicant’s remarks, p. 17. This is not persuasive. Federal courts have found that “receiving or transmitting data over a network, e.g. using the Internet to gather data,” such as determining a driver’s availability and notifying a user, is well-understood, routine, and conventional. MPEP 2106.05(d)(II), citing Intellectual Ventures v. Symantec, 838 F.3d at 1321; 120 USPQ2d at 1362 (Fed. Cir. 2016). Determining whether a driver is available is gathering the data and alerting the user is transmitting data. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “amended independent claims 1 and 11 are directed to a specific improvement in another technology or technical field, specifically online logistics technologies” because of the same limitations. Applicant’s remarks, p. 20. This is not persuasive. Even if the limitations did improve online logistics, this is an improvement to the abstract idea itself, i.e. online commerce. An improvement to the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “Amended independent claims 1 and 11 also provide for changes in the physical-realm that transform the claim from merely claiming a result to instead describing a method of achieving it, as contemplated by the Federal Circuit in SAP America,” (emphasis original) again citing to the same limitations. Applicant’s remarks, p. 20. Applicant similarly asserts that the same limitations “explicitly claim a transformation into a different state or thing that 
Applicant next asserts that the displaying and scanning limitations “when taken individually meaningfully limit the claims in a way that qualifies as significantly more.” Applicant’s remarks, p. 22. Again, Applicant does not explain why or how this conclusion is reached, merely asserting that it is so. Moreover, as explained above, Federal courts have found that “receiving or transmitting data over a network, e.g. using the Internet to gather data,” such as determining a driver’s availability and notifying a user, is well-understood, routine, and conventional. MPEP 2106.05(d)(II), citing Intellectual Ventures v. Symantec, 838 F.3d at 1321; 120 USPQ2d at 1362 (Fed. Cir. 2016). Therefore, monitoring the driver availability and alerting the user is sufficient to amount to an improvement in computer functionality. Accordingly, Applicant’s assertion is not persuasive. 
Applicant next asserts that “These limitations, when taken individually and as a whole, recite matter that cannot be considered well-understood, routine, or conventional because they have never been used widely in previous systems,” again relying on the monitoring the driver availability and alerting the user limitations. Applicant’s remarks, p. 24. Again, Applicant merely asserts that this is 
Applicant next asserts that “the patent office has cited to zero cases, and it has therefore failed to provide the type of analysis required by Berkheimer, Aatrix, and Exergen.” Applicant’s remarks, p. 25. As Applicant notes in the citation to the MPEP on p. 24 of Applicant’s remarks, citation to existing case law is not the only means by which a well-understood, routine, or conventional analysis can be performed. Moreover, a citation to both MPEP 2106.05(d)(II) and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) was provided on p. 14, making Applicant’s assertion that “the patent office has cited to zero cases” plainly false. For at least these reasons, Applicant’s arguments are not persuasive. 
Applicant next asserts that the monitoring the driver availability and alerting the user limitations are not well-understood, routine, or conventional. Applicant’s remarks, pp. 25-26. As explained above, Federal courts have found that receiving or transmitting data over a network, e.g. using the Internet to gather data,” such as determining a driver’s availability and notifying a user, is well-understood, routine, and conventional. MPEP 2106.05(d)(II), citing Intellectual Ventures v. Symantec, 838 F.3d at 1321; 120 USPQ2d at 1362 (Fed. Cir. 2016). Therefore, monitoring the driver availability and alerting the user is sufficient to amount to an 
Applicant next requests that the Office “meet its burden under Berkheimer, Aatrix, and Exergen by showing that the specific limitations recited above were well-understood, routine, and conventional before Applicant’s filing date.” Applicant’s remarks, pp. 25-26. As noted above, having cited to both MPEP 2106.05(d)(II) and a federal holding, the Office’s burden was met. 
For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Wakim discloses that a mobile unit’s “general activities” and location may be tracked in at least [0086], and that mobile units that may be available for delivery and pickup in the user’s travel area are identified in [0109]. This is a continuous and periodic checking for availability. Wakim also discloses that the user is notified once a unit is identified as available in [0110]. Applicant’s originally filed specification does not define “continuous and periodic monitoring” and merely reiterates the claim language nearly verbatim in paragraph [0053]. Therefore, under the broadest reasonable interpretation of Applicant’s claims, Wakim discloses the monitoring and alerting as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “continuously and periodically checking for available drivers.” There is insufficient written description support for this limitation. Applicant’s originally filed specification does not disclose how driver availability is determined, much less how it is determined “continuously and periodically.” Originally filed specification paragraph [0053] merely recites the same claim language nearly verbatim. However, the specification does not disclose an algorithm, what data or application that the system uses to determine driver availability, etc. Therefore, this limitation constitutes new matter.  
Claims 2-4, 6-9, 21, and 23 depend from claim 1, and claims 12-14, 16-19, 22, and 24 depend from claim 11. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-9, 11-14, 16-19, and 21-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 have been amended to recite, in relevant part, “continuously and periodically checking for available drivers.” It is unclear, from the plain meaning of the claim language, how monitoring can be both continuous and periodic. Applicant’s originally filed specification recites the same language nearly verbatim in paragraph [0053], with the notable difference that the monitoring may be “continuous and/or periodic.” Otherwise, Applicant’s specification does not disclose how monitoring can be both continuous and periodic. 
Claims 2-4, 6-9, 21, and 23 depend from claim 1, and claims 12-14, 16-19, 22, and 24 depend from claim 11. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-14, 16-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-4, 6-9, 21, and 23 recite a system, and claims 11-14, 16-19, 22, and 24 recite a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite receiving a return request for one or more items from a user electronic device of a user, the one or more items being previously purchased by the user from a store; determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; causing the user electronic device to display the pickup return option; and when the user selects the pickup return option: continuously and periodically checking for available drivers; when the driver is available: transmitting one or more alerts to the user to notify the user about the return request; assigning the driver to: (1) pick up the one or more items from the first address associated with the user; and (2) transport the one or more items to the second store; causing a driver electronic device of the driver to display the first address associated with the user; receiving one or more driver acceptance scans for the one or more items from the driver electronic device 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the processors, the non-transitory storage devices storing computing instructions, the customer electronic device, the driver electronic device, and the computer network. In claim 11 the additional elements are computing instructions, processors, non-transitory computer-readable media, the customer electronic device, the driver electronic device, and the computer network. Processors, non-transitory computer-readable media, and instructions are all generically recited computing elements. Paragraphs [0027], 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Applicant has amended the claims to recite a first scan and a second scan. Electronically scanning or extracting data from a physical document, such as a product label, has been held by the courts to be well-understood, routine, and conventional activity as in MPEP 2106.05(d)(II), citing Content Extraction and Transmission, LLC v. Wells Fargo Bank
Step 2A, prong 1: Dependent claims 2-4, 6-9, 12-14, 16-19, and 21-24 further define the abstract idea with additional rules to be followed or further details of the commercial interaction, which also constitute methods of organizing human activity. Claims 2-3 and 12-13 recite where the item is to have been purchased and to be returned. Claims 4 and 14 recite rules for establishing when an item is to be collected from the customer by the driver. Claims 6 and 16 recite providing the customer with the driver’s location during pickup and drop off. Claims 7 and 17 recite automatically refunding the customer after the driver drops off the item. Claims 8 and 18 recite that the driver is an employee of the store. Claims 9 and 19 recite that the customer is not required to box or label the item before pickup. Claims 21 and 22 recite that the return is based on a unique identifier of the item. Claims 23 and 24 recite that the one or more items do not need to be packed or labeled before being returned to the store. All of these recite either rules to be followed or further details of the commercial interaction of returning a purchased item, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, the claims recite abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements that are not recited in their parent claims and are therefore subject to the analysis of their parent claims. The generically recited computing elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Claims 21 and 22 recite receiving a scan of the item with the return request. Electronically scanning or extracting data from a physical document, such as a product label, has been held by the courts to be well-understood, routine, and conventional activity as in MPEP 2106.05(d)(II), citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014). That the scanning is performed twice has no bearing on this analysis in light of the generic nature of the computing elements recited. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-13, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) and in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”).

Wakim discloses the following elements: 
A system comprising: ([0020] systems and methods for mobile pickup units)
one or more processors; ([0104] processor)
and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform: ([0104]-[0105] non-transitory computer-readable media and computer program code)
receiving a return request for one or more items from a user electronic device of a user, the one or more items being previously purchased by the user from a store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store; [0027] user may access system via user device; [0081] pickup unit activities may include returning an item)
determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; ([0077] mobile pickup may be 
and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)

and when the user selects the pickup return option: ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
continuously and periodically checking for available drivers; ([0109] mobile units that may be available for delivery and pickup in the user’s travel area are identified; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0028], [0071], and especially [0086] mobile unit’s 
when the driver is available: transmitting one or more alerts to the user electronic device of the user to notify the user about the return request; ([0110] the user is notified once a mobile unit is identified as available)
assigning the driver to: (1) pick up the one or more items from the first address associated with the user; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and (2) transport the one or more items to the second store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)
causing a driver electronic device of the driver to display the first address associated with the user; ([0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; [0075], 
receiving one or more driver acceptance scans for the one or more items from the driver electronic device of the driver; ([0057] sensors detect when an item is placed into the storage compartment by, for example, a user; [0062] image capture device may capture an image of item placed in storage compartment; [0116] items placed in storage compartments may be scanned upon placement to associate the item with the storage compartment; [0114] mobile pickup units may be operated by agents with electronic devices; [0034] agents may scan items as they are placed in storage compartment)
receiving one or more return scans for the one or more items from a store electronic device at the store; ([0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items)
and in response to receiving the one or more return scans, initiating a refund to the user for the one or more items, wherein: ([0133] returned items may be scanned upon removal from the storage compartment; refunds may be initiated based on a returned item having been received at the facility)
the return request is received through a computer network;
causing the user electronic device to display the pickup return option, assigning the driver, causing a driver electronic device of the driver to display the first address, receiving the one or more return scans, and initiating the refund occur through the computer network; ([0114] mobile pickup units may be operated by agents with electronic devices; [0083] user requests are received over a computing network; see [0082]-[0083] and fig. 4 for computer network architecture)
and determining that the return request is available for the pickup return option comprises: evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items. () 
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in fig. 3, is an address “associated with” the customer. Therefore, under the broadest reasonable interpretation of Applicant’s claim, Wakim meets this element. 
Wakim also discloses that the storage compartments may have varying sizes, and that the system includes a capacity planning system which maintains information about the configuration, number, and sizes of storage compartments available in a mobile pickup unit. Wakim, [0051]-[0052]. Wakim also discloses that transportation availability may be determined based on the size of the shipping package in [0038], and that the number of passive cooling elements included in a storage compartment may be based on “the size and number of items to be included in the storage compartment” as in [0065]. Wakim also discloses that the 
Although strongly suggested by Wakim, neither Wakim nor Parris explicitly disclose evaluating weight of the items being returned. However, Kim discloses that the shipment coordination system can receive and consider package weight in evaluating shipment options. Kim, [0063], [0148]. Kim also discloses that the origin carrier may collect the package at the customer’s home ([0066], and that the 
Claim 11: 
Wakim discloses the following elements: 
A method being implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, the method comprising: ([0020] systems and methods for mobile pickup units; [0104]-[0105] non-transitory computer-readable media, processors, and computer program code for implementing the method)
receiving a return request for one or more items from a user electronic device of a user, the one or more items being previously purchased by the user from a store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with 
determining that the return request is available for a pickup return option for: (1) pickup, by a driver, of the one or more items at a first address associated with the user; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and (2) transportation, by the driver, of the one or more items from the first address associated with the user to a second store different than the store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores – [0043] of Applicant’s specification discloses that the store may be an online store regardless of association with a brick and mortar store, and return to a material handling facility after a customer purchases an item from an online store constitutes returning to a different store under the broadest reasonable interpretation of the claim)

and when the user selects the pickup return option:
continuously and periodically checking for available drivers; ([0109] mobile units that may be available for delivery and pickup in the user’s travel area are identified; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0028], [0071], and especially [0086] mobile unit’s status and location may be tracked or otherwise determined – this is continuously and periodically monitoring the availability of the unit)
when the driver is available: transmitting one or more alerts to the user electronic device of the user to notify the user about the return request; ([0110] the user is notified once a mobile unit is identified as available)
assigning the driver to: (1) pick up the one or more items from the first address associated with the user; ([0077] mobile pickup may be dispatched to one or more addresses associated with the customer; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and (2) transport the one or more items to the second store; ([0131]-[0132] mobile pickup unit returns to material handling facility with items returned by customers; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores
causing a driver electronic device of the driver to display the first address associated with the user; ([0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; [0075], [0077] user pickup area may be one or more shipping addresses associated with the user)
receiving one or more driver acceptance scans for the one or more items from the driver electronic device of the driver; ([0057] sensors detect when an item is placed into the storage compartment by, for example, a user; [0062] image capture device may capture an image of item placed in storage compartment; [0116] items placed in storage compartments may be scanned upon placement to associate the item with the storage compartment; [0114] mobile pickup units may be operated by agents with electronic devices; [0034] agents may scan items as they are placed in storage compartment)
receiving one or more return scans for the one or more items from a store electronic device at the store; ([0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items)
and in response to receiving the one or more return scans, initiating a refund to the user for the one or more items, wherein:
the return request is received through a computer network; ([0083] user requests are received over a computing network; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item)
causing the user electronic device to display the pickup return option, assigning the driver, causing a driver electronic device of the driver to display the first address, receiving the one or more return scans, and initiating the refund occur through the computer network; ([0114] mobile pickup units may be operated by agents with electronic devices; [0083] user requests are received over a computing network; see [0082]-[0083] and fig. 4 for computer network architecture)
and determining that the return request is available for the pickup return option comprises: evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items. () 
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in fig. 3, is an address “associated with” the customer. Therefore, under the broadest reasonable interpretation of Applicant’s claim, Wakim meets this element. 
As amended, Applicant’s claim language recites the condition precedent “when the driver is available” in line 17 of the amended claim filed 28 Dec. Unless and until a driver is available, the remainder of the claim is not performed. The broadest reasonable interpretation of a method (or process) claim having Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Here, only those steps that precede a driver being available must be performed, and the remainder of the claim is given no patentable weight. Nevertheless, in the interest of compact prosecution, citations to the art have been provided. 
Wakim also discloses that the storage compartments may have varying sizes, and that the system includes a capacity planning system which maintains information about the configuration, number, and sizes of storage compartments available in a mobile pickup unit. Wakim, [0051]-[0052]. Wakim also discloses that transportation availability may be determined based on the size of the shipping package in [0038], and that the number of passive cooling elements included in a storage compartment may be based on “the size and number of items to be included in the storage compartment” as in [0065]. Wakim also discloses that the system may identify the amount of space available in the storage compartment to determine if “all items of a shipment set will fit in a single storage compartment.” Wakim, [0058]. These disclosures are highly suggestive of evaluating quantity and weight of one or more items to determine if the return request is able to be accommodated. Wakim does not explicitly disclose “evaluating a zip code of the first address associated with the user, a quantity of the one or more items, and a weight of the one or more items” to determine if return pickup is available. However, Parris discloses that a system may determine whether a primary address in a postal code is eligible for a returns program in [0040], and that the return 
Although strongly suggested by Wakim, neither Wakim nor Parris explicitly disclose evaluating weight of the items being returned. However, Kim discloses that the shipment coordination system can receive and consider package weight in evaluating shipment options. Kim, [0063], [0148]. Kim also discloses that the origin carrier may collect the package at the customer’s home ([0066], and that the system can identify and ship the package to a location within a predetermined proximity as in [0071]-[0073], [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the mobile pickup system of Wakim the package weight and delivery location evaluation of Kim in order to “select an origin carrier from a list of carriers associated with the origin area.” Kim, [0148].
Claims 2 and 12: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the one or more items were previously purchased by the user from a website associated with the store and delivered to the user. ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores; [0072] and fig. 3, order may be placed online via a webpage)
Claims 3 and 13: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
the store comprises a brick and mortar store; ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)
and the one or more items were previously purchased by the user from the brick and mortar store. ([0024] items may be items ordered by users; orders may be fulfilled from materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)

Claims 6 and 16: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
coordinating displaying on the user electronic device a location of the driver when the driver is at least one of: ([0093] notification to user may include coordinates of the parking location or directions; [0125] users may be able to view current location of unit on the map)
(1) en route to the first address to pick up the one or more items; ([0079] a user may be notified when the mobile pickup unit is expected to arrive and when the mobile unit has parked; [0086] notification may be sent when mobile unit is approaching a user pickup area)
or (2) en route from the first address to the store after the driver has picked up the one or more items from the first address. ([0079] a user may be notified when the mobile pickup unit is expected to arrive and when the mobile unit has parked; [0086] notification may be sent when mobile unit is approaching a user pickup area)

Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
in response to receiving the one or more return scans, automatically initiating the refund to the user for the one or more items immediately after receiving the one or more return scans from the store electronic device when the driver drops off the one or more items at the store. ([0133] returned items may be scanned upon removal from the storage compartment; refunds may be initiated based on a returned item having been received at the facility; [0132]-[0133] items are returned to materials handling facility and removed, including scanning identifiers of the items; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)
Claims 8 and 18: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the driver is an employee of the store. ([0114] driver may be an agent; [0034] agents may be employees of the materials handling facility; [0031] materials handling facility may include warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores)

Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the user is not required to box or label the one or more items for shipping before the driver picks up the one or more items. ([0033] items need not be packed in shipping packages when placed in storage compartments of the mobile pickup unit; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0081] pickup unit activities may include returning an item)
Claims 23 and 24: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
wherein the one or more items do not need to be packed or labeled before being returned to the second store. ([0033] items need not be packed in shipping packages when placed in storage compartments of the mobile pickup unit; [0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0081] pickup unit activities may include returning an item)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”) and further in view of U.S. Patent Publication No. 2016/0104112 to Gorlin (“Gorlin”).

Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses: 
determining one or more windows of time the driver will be within a predetermined proximity to the first address to: ([0090] system determines if user pickup areas overlap based on user travel limits; [0091] if a user’s pickup area does not overlap, they may select delivery at another time; [0022] travel limit may be a travel time a user is willing to travel – therefore, determination of whether user pickup areas overlap is based on delivery times; see also paragraph [0074]-[0075] and fig. 3)
(1) deliver one or more additional orders from the store to one or more additional addresses; or (2) pick up at least one additional order from at least one additional address to return to the store; ([0030] user indicates intent to return item; item may have been purchased by user who instead intends to return item; [0024] items may be items ordered by users; orders may be fulfilled from materials handling facility;  [0089]-[0091] units may be dispatched to multiple user locations or to an area that encompasses multiple user locations – [0091] expressly contemplates utilizing the same unit at a later time for another delivery)
coordinating displaying the one or more windows of time on the user electronic device; ([0075] available periods are displayed to user)
and receiving, from the user electronic device, a selection of at least one window of time of the one or more windows of time; ([0075] 
assigning the driver to pick up the one or more items comprises: assigning the driver to pick up the one or more items from the first address associated with the user within the at least one window of time of the one or more windows of time and transport the one or more items to the store; ([0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time; [0021] mobile pickup unit may be a car, truck, or other user operated machine)
and causing the driver electronic device of the driver to display the first address associated with the user comprises: causing the driver electronic device of the driver to display (1) the first address associated with the user and (2) the at least one window of time on the driver electronic device. ([0079] the mobile unit is assigned to the delivery and is dispatched to the user’s pickup location during the specified window of time; [0021] mobile pickup unit may be a car, truck, or other user operated machine; [0114] instructions may be provided to an agent’s electronic device for navigating to a user pickup area; the agent electronic device may be a GPS device [0075], [0077] user pickup area may be one or more shipping addresses associated with the user)
An address “associated with” the customer need not necessarily be the customer’s actual home or work address. A pickup area address from which a user has agreed to collect or to which a user has agreed to return an item, as shown in 
To the extent that Wakim may not explicitly disclose displaying the at least one window of time on the agent’s device, Gorlin discloses causing driver devices to display the address and time-frame for the delivery as in [0122]-[0124], [0273], and at least fig. 38. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the time-based positioning of Wakim the driver display including timing information in order to permit a driver to “have multiple… delivery tasks he/she is undergoing at the same time.” Gorlin, paragraph [0128]. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0330144 to Wakim et. al. (“Wakim”) in view of U.S. Patent Publication No. 2015/0100514 to Parris (“Parris”) in view of U.S. Patent Publication No. 2016/0098677 to Kim et. al. (“Kim”) and further in view of U.S. Patent Publication No. 2014/0006199 to Grigg et. al. (“Grigg”).
Claims 21 and 22: 
Wakim in view of Parris and Kim discloses the elements of claims 1 and 11, above. Wakim also discloses that the user may access the system via a user device such as “a tablet, desktop, laptop, smart phone, personal digital assistant, netbook, etc.,” ([0081]). None of Wakim, Parris, or Kim explicitly disclose wherein the return request includes a scan of the item. However, Grigg discloses: 
wherein the return request comprises one or more scans of one or more unique identifiers of the one or more items. ([0054] consumer 
Grigg also expressly contemplates return via pick-up as in [0063]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user devices of Wakim the ability to scan a product code as disclosed by Grigg in order to “pre-process sales returns… without the need for a consumer to be physically present in order to return a product.” Grigg, [0002]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628